Title: To James Madison from Edward Thornton, 16 May 1801
From: Thornton, Edward
To: Madison, James


Sir,Philadelphia 16th May 1801.
I have the honour to acknowlege the receipt of your letter of the 11th of May with its inclosures.
I can give you no better proof of my own solicitude to prevent any violation of the neutral rights of the United States, than the circumstance of my having about six weeks ago reminded His Majesty’s Consul at Norfolk of the rule established by the American Government as to the interval required between the departure of hostile vessels from their ports, and having at a still earlier period made a similar communication to the Commander in Chief of His Majesty’s Ships on the North American Station.
It shall be my particular care to urge the observance of this regulation, as well as of that conveyed in the circular letter to the Governors of the several States: As I take it for granted, that in the latter no expression is meant to be construed so as to invalidate the just rights of His Majesty’s Subjects to a free admission (with the public or private Ships they command as well as their prizes) and to an hospitable reception, in the ports of the United States, whenever circumstances may render it necessary or expedient. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 32:119).



   
   Edmund Randolph’s 16 Apr. 1795 circular letter informed the governors that it was contrary to the law of nations for any warships of belligerent powers to carry on hostile expeditions in U.S. waters, and it instructed them to notify the commanders of such vessels that the president considered such action contrary to American neutrality (DNA: RG 59, Domestic Letters, vol. 8).


